

115 HR 1976 IH: Protecting the Second Amendment Act
U.S. House of Representatives
2017-04-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1976IN THE HOUSE OF REPRESENTATIVESApril 6, 2017Mr. Jenkins of West Virginia (for himself and Mr. Massie) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo nullify any generalized, routine or ongoing reporting requirement imposed on a person licensed
			 under section 923 of title 18, United States Code, that is based on the
			 geographic location in which the licensee is located or on the sale of
			 multiple rifles or shotguns, or any specific type of rifle or shotgun, to
			 the same person.
	
 1.Short titleThis Act may be cited as the Protecting the Second Amendment Act. 2.Nullification of any generalized, routine or ongoing reporting requirement imposed on a person licensed under section 923 of title 18, United States Code, that is based on the geographic location in which the licensee is located or on the sale of multiple rifles or shotguns, or any specific type of rifle or shotgun, to the same personNo person licensed under section 923 of title 18, United States Code, shall be subject to any generalized, routine or ongoing reporting requirement based on the geographic location in which the licensee is located or on the sale of multiple rifles or shotguns, or any specific type of rifle or shotgun, to the same person.
		